ORDER
This case came before a hearing panel of this court on May 17, 1983 pursuant to a motion to affirm a judgment of the Superi- or Court filed by the defendant pursuant to Rule 16(g) of the Rules of Appellate Procedure. After hearing the arguments of counsel and considering the memoranda filed, we are of the opinion that the grant*24ing of a directed verdict by the trial justice was correct. Consequently, the judgment of the Superior Court is affirmed. The papers in the case may be remanded to the Superior Court.
BEVILACQUAÍ C.J., and MURRAY, J., did not participate.